Exhibit 10.1e EXPLANATORY NOTE: “***” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. AMENDMENT #6 TO CONTRACT NO. 0653 BETWEEN GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND PEACH STATE HEALTH PLAN This Amendment is between the Georgia Department of Community Health (hereinafter referred to as “DCH” or the “Department”) and Peach State Health Plan (hereinafter referred to as “Contractor”) and is made effective this 23rd day of September, 2009 (hereinafter referred to as the “Effective Date”).Other than the changes, modifications and additions specifically articulated in this Amendment #6 to Contract #0653, RFP#41900-001-0000000027, the original Contract shall remain in effect and binding on and against DCH and Contractor.
